DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 3-15, and 17-20 are currently pending and allowed.
	Claims 2 and 16 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the response filed on 09/07/2021, Applicant amended independent claims 1, 13, and 19 to include “processing hybrid statistical analysis and the machine learning algorithm to provide probable failures in the SSTs and predicted time periods that the probably failures are to occur with continuous refinement based on observed actions take with respect to the SSTs and the observed actions provided back to the hybrid statistical analysis and the machine learning algorithm for the refinement”.
Examiner agrees that the cited references, Yingling, JR. et al. (Pub. No.: US 2013/0159787), Furem et al. (Pub. No.: US 2005/0081410), Brooks Automation (CN101263499), Pal et al. (Pub. No.: US 2017/0011298), Cella et al. (Patent No.: US 10,551,812), Tessier (CA 2721830), Adjaoute (Pub. No.: US 2015/0339586), and Edren et al. (Patent No.: US 10,395,444), do not teach the added limitation.
Examiner has performed updated search and only found two relevant references – Delange (Patent No.: US 10,613,962) and Alsina et al. (Alsina et al., On the use of machine learning methods to predict component reliability from data-driven industrial case studies, 09/11/2017).  
Delange teaches predicting system failure using a combined approach of statistical methods and machine learning algorithms (see column 13, line 13-30, “a plurality of machine learning algorithms and/or predictive models may be used and the plurality of MTBF may be combined using various statistical methods”).  However, Delange is not a prior art, because it was filed on 10/26/2017, after the effective filing date of the present application.
Alsina teaches predicting component failure time using historical statistical data along with machine learning algorithm (see under section 2.1).  However, Alsina does not teach using data of observed actions taken by service engineers as input to derive the function of component failure time.  Therefore, Alsina fails to teach “continuous refinement based on observed actions taken with respect to the SSTs and the observed actions provided back to the hybrid statistical analysis and the machine learning algorithm for the refinement”, as recited in the amended independent claims.
For these reasons, claims 1, 3-15, and 17-20 are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
OCT-2021